Citation Nr: 0033239	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
thumb injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to January 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran's claims file was subsequently 
transferred to the Houston, Texas, VA RO.

In the January 1999 rating decision, a claim of entitlement 
to service connection for rheumatoid arthritis was denied on 
the basis that the claim was not well grounded.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims that became 
final during the period from July 14, 1999, to November 9, 
2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  Since 
the January 1999 rating decision became final with regard to 
service connection for rheumatoid arthritis during the above-
mentioned period, the Veterans Claims Assistance Act of 2000 
is applicable to that claim.  This matter is referred to the 
RO for appropriate action.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Inasmuch as it appears that the RO found the veteran's claim 
of service connection for residuals of a left thumb injury to 
be not well grounded, certain aspects of the new law 
specifically apply to this case.  

The current claims folder is a rebuilt one and it contains a 
copy of an April 1969, letter to the veteran by the Waco, 
Texas, RO notifying him that service connection had been 
granted for various disabilities and denied for others, none 
of which included a thumb injury.  When the veteran sought a 
Civil Service Preference letter in late 1983 it was learned 
that his claim folder had been lost.  In December 1983, the 
VA Records Processing Center informed the Albuquerque, New 
Mexico, RO that the veteran's claims file could not be found 
and the rebuilt file was constructed.  

In 1998 the veteran filed a claim for service connection for 
residuals of a left thumb injury.  In a September 2000 report 
of contact, the Houston RO noted that the Albuquerque, New 
Mexico, RO had searched again for the veteran's his claims 
file, but did not locate it.  Since the Waco, Texas, VA RO 
originally had the veteran's claims file, that RO should be 
contacted to make sure that there it is not there.  An RO 
shall obtain any relevant records held by any Federal 
department or agency, and the efforts to obtain such records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  

It appears that the veteran's service medical records were in 
his original claims file at the time of the April 1969 
adjudication.  He says that he was treated for his in-service 
left thumb injury in 1966 at the TMC, Reese Air Force Base, 
Texas, a base that he says is now closed.  According to NA 
Form 13044, dated April 20, 1999, the veteran was advised 
that his service medical records had been sent to 3640 PTN WG 
at Laredo Air Force Base, Texas.  His letter to that entity 
regarding his service medical records was returned due to an 
insufficient address.  In an August 1999 report of contact, 
it was noted that no listing was available for Laredo Air 
Force Base, Texas.  In June 2000, the service department 
informed the RO that the service medical records were sent to 
3640 PTN WG at Laredo Air Force Base, Texas.  Although that 
seems inconsistent with the records apparently having been in 
the claims file in 1969, as previously noted, efforts to 
obtain such records shall continue until the records are 
obtained unless it is reasonably certain that they do not 
exist or that further efforts to obtain those records would 
be futile.  Id.

In the case of a claim for disability compensation, VA shall 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  Id.  In this case, a VA examination 
is necessary to determine whether a current left thumb 
disorder is related to any in-service injury.

In an October 2000 statement, a private doctor, L.D., Jr., 
MD, opined that the veteran had some degree of post-traumatic 
arthritis, which was most likely related to an in-service 
injury of the left thumb.  Further development with regard to 
that statement is necessary.  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and private, 
that have treated or evaluated his left 
thumb disorder since March 1999, and any 
evidence, lay or medical, establishing the 
existence of scarring of the left thumb 
prior to the surgery in February 1999 and 
resulting from an in-service injury to the 
left thumb.  After obtaining any necessary 
authorization, the RO should obtain any 
medical records not currently on file, 
specifically to include the veteran's 
actual medical records from Dr. L.D.  As 
for Dr. L.D, the RO should ask him whether 
he is related to the veteran and to 
identify the bases for his opinion that 
the veteran most likely has arthritis in 
the left thumb and that it is related to 
an in-service injury.  In any event, the 
RO should obtain any additional identified 
relevant records from the VA Health Care 
Center in El Paso, Texas.

3.  The RO should ask the National 
Personnel Records Center to identify where 
they sent the veteran's service medical 
records.  If such records were sent to 
3640 PTN WG at Laredo Air Force Base, 
Texas, NPRC should indicate the date they 
were sent there inasmuch as the records 
apparently were at the Waco VA RO in early 
1969.  In any event, the RO should ask 
NPRC to search the veteran's active duty 
personnel records for any information as 
to whether he was treated for an injury of 
the left thumb in 1966 at TMC, Reese Air 
Force Base, Texas.  If information is 
available elsewhere regarding the 
whereabouts of his service medical records 
or any in-service treatment of a left 
thumb injury, the RO should follow up.  
The RO should inform the veteran of all 
efforts to obtain his service medical 
records and any relevant personnel 
records.

4.  The RO should ask the Waco RO whether 
they have the veteran's original claims 
file.  The RO should inform the veteran of 
all efforts to obtain his original claims 
file.

5.  Thereafter, the veteran should be 
afforded a comprehensive VA orthopedic 
examination to assess the nature and 
etiology of any left thumb disorder.  The 
claims folder, to include evidence 
obtained  pursuant to this remand, and a 
copy of this remand, should be made 
available to the examiner, the review of 
which should be acknowledged in the 
examination report.  Any indicated 
studies, including X-rays, should be 
performed.  The examiner should obtain a 
complete history from the veteran of the 
left thumb injury in 1966 and any 
subsequent symptomatology.  The examiner 
should describe all scarring of the left 
thumb and indicate whether such scarring 
was the result of the February 1999 
surgery.  The examiner should provide an 
opinion as to the following: Based on any 
service medical records that may be 
obtained pursuant to this remand, 
relevant post-service medical evidence, 
and/or the veteran's subjective history, 
is it at least as likely as not that the 
left thumb disorder for which the veteran 
underwent surgery in 1999 was the result 
of the claimed in-service injury, with 
consideration of the fact that the 
veteran has indicated that the thumb 
became especially painful more than 30 
years after the claimed injury.  The 
examiner should cite the evidence and 
medical principles supporting the 
conclusion reached.  

It is essential that any newly-found 
service medical records and the entire 
post-service medical records, to include 
the statement of Dr. L.D., be reviewed.  
The examiner should rely on the veteran's 
self-reported history pertaining to 
service if no additional service medical 
records are found, but the examiner must 
completely explain any relationship 
between any current left thumb disorder 
and active service, especially if it is 
determined that the initial manifestations 
of any current left thumb disorder did not 
begin during active service.

6.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, it 
should be returned to the examiner as 
inadequate.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should then re-
adjudicate the claim of entitlement to 
service connection for residuals of a left 
thumb injury based on the entire 
evidentiary record.  If the benefit sought 
on appeal remains denied, the appellant 
and the representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

